Judgment, Supreme Court, New York County (Francis Pécora, J.), entered February 25, 1991, which dismissed the complaint, upon the grant of defendants’ motion made at the close of plaintiff’s evidence, on the ground that plaintiff failed to establish a prima facie case, unanimously affirmed, without costs.
A review of the evidence presented by plaintiff demonstrated that her own negligence was the sole proximate cause of the accident. There is nothing in the evidence from which a rational jury could find that defendants were at all negligent (see, Prince v City of New York, 21 AD2d 668). While plaintiff argues that her expert should have been permitted to testify on her behalf, the expert failed to demonstrate that his testimony would have been relevant under the circumstances and no abuse of discretion can be perceived in the court’s restrictive rulings (McGee v Adams Paper & Twine Co., 26 AD2d 186, 197-198, affd 20 NY2d 921). Concur — Sullivan, J. P., Milonas, Kupferman and Ross, JJ.